     Case 3:21-cv-01152-GPC-BGS Document 6 Filed 09/21/21 PageID.31 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12   LUIS ARCASI,                                        Case No.: 21cv1152-GPC (BGS)
13                                     Petitioner,
                                                         ORDER GRANTING APPLICATION
14   v.                                                  TO PROCEED IN FORMA PAUPERIS
15   KATHLEEN ALLISON, Secretary,
16                                   Respondent.
17
18         On June 17, 2020, Petitioner, a state prisoner proceeding pro se, submitted a Petition
19   for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 but did not pay the $5.00 filing
20   fee and did not submit a request to proceed in forma pauperis. (ECF No. 1.) On June 29,
21   2021, the Court dismissed this action without prejudice for failure to satisfy the filing fee
22   requirement. (ECF No. 2.) After Petitioner was granted an extension of time to either pay
23   the filing fee or submit an in forma pauperis application (ECF No. 4.), he filed a Motion to
24   proceed in forma pauperis. (ECF No. 5.)
25         The in forma pauperis application indicates that Petitioner has $0.01 on account at
26   the California correctional institution in which he is presently confined (id. at 4) and cannot
27   afford the $5.00 filing fee. Thus, the Court GRANTS Petitioner’s application to proceed
28   in forma pauperis, and allows Petitioner to prosecute the above-referenced action without

                                                     1
                                                                                  21cv1152-GPC (BGS)
     Case 3:21-cv-01152-GPC-BGS Document 6 Filed 09/21/21 PageID.32 Page 2 of 2



 1   being required to prepay fees or costs and without being required to post security. The
 2   Clerk of the Court shall file the Petition for Writ of Habeas Corpus without prepayment of
 3   the filing fee.
 4          IT IS SO ORDERED.
 5   Dated: September 20, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                              21cv1152-GPC (BGS)
